[CELANESE LETTERHEAD]

March 18, 2005

Mr. Curtis A. Shaw
7 Dromara Road
Ladue, MO 63124

Dear Mr. Shaw:

I am pleased to confirm our offer for the position of Executive Vice President,
General Counsel- Americas and Corporate Secretary for Celanese Corporation ("the
Company"), effective on a mutually agreeable date in April 2005. Your position
will be based at our Dallas, Texas headquarters and you will report jointly to
Dave Weidman and Andreas Pohlmann, with principal reporting to Andreas Pohlmann.

Not later than 6 months following commencement of your employment, you will be
appointed Executive Vice President, General Counsel and Corporate Secretary for
Celanese Corporation. In this capacity you will report to Dave Weidman and
Andreas Pohlmann, with principal reporting to Dave Weidman.

Your base salary will be $575,000 per year, payable in accordance with the
Company's normal payroll practice.

Annual Bonus

Your annual bonus opportunity at target will be 80% of your annual salary (the
"Target"), with a payout range of 0% to 200% of Target. If you begin your
employment not later than April 18, your 2005 bonus payable in 2006 will be paid
on a full 12-month basis. Our annual bonus plan comprises a number of financial
and non-financial measures that, combined with your personal performance,
determine your actual payment as determined annually by the Company.

Equity Participation

In this key leadership role, you will be granted equity-based compensation in
the Company and you will be expected to purchase and hold shares of Celanese
stock for a period of time.

Upon your employment you will be granted 185,000 non-qualified stock options at
the fair market value on date of grant. 40% of these options are subject to
time-based vesting and 60% are subject to accelerated vesting over a 5-year
period based on attainment of certain Company financial measures. At the time of
your subsequent appointment as General Counsel and Corporate Secretary for the
Company, you will be granted an additional 315,000 non-qualified stock options
at the fair market value on date of grant. These options will have updated
vesting provisions along the lines of the initial grant.

Also upon your employment, you will receive a grant of $2,000,000 under the
Company's Deferred Compensation Plan which, generally, contains vesting
provisions aligned with the stock options and is paid out in cash subject to
Blackstone's exit of a minimum 90% of their equity stake in the Company. As an
inducement to accept our offer of employment, $290,000 of this Deferred
Compensation grant would be paid to you upon your employment to assist in your
purchase of Celanese shares as outlined below. This payment is considered
compensation and is subject to statutory withholding.

The stock option grant and deferred compensation grant are contingent upon your
purchase of 27,100 Celanese shares at a price of $7.20. In addition, you may at
your option purchase up to 9375 shares at a


--------------------------------------------------------------------------------


per share price of $16.00. These prices currently represent a discount to the
market price and accordingly, you would be liable for statutory tax on the value
of the discount portion at the time the shares are purchased. These shares would
be subject to trading restrictions for a period of approximately 2.5 years.

Employee Benefits

During your employment, you will be entitled to participate in the Company's
employee benefit plans as in effect from time to time, on the same basis as
those benefits are generally made available to other senior executives of the
Company. We offer medical and dental coverage, group life insurance (1 times
annual base pay), a cash balance pension plan and a 401k plan that matches 100%
of the first 5% of employee contributions.

Vacation

You will be entitled to four weeks annual vacation.

Relocation

The Company is prepared to assist in your relocation to the Dallas area under
the provisions of our policy for transferred employees. Generally, this policy
provides reimbursement for home sale and purchase expense and temporary living
expenses, shipment of household goods and an offer from the Company to purchase
your home under qualifying conditions. Details concerning provisions of this
policy will be discussed with you at your convenience.

Duration of Employment

Your employment with the Company is at-will, meaning that you or the Company may
terminate your employment at any time for any reason with or without cause;
provided, that you shall be required to give the Company at least thirty (30)
days advanced written notice of any resignation by you. In the event that the
Company terminates your employment without Cause (other than due to your death
or disability) or, following a Change in Control you resign for Good Reason,
subject to your continued compliance with the Confidentiality, Non-compete and
Non-solicitation Agreements, you shall be entitled to receive continued payment
of your base salary plus target bonus and welfare benefits for a period of one
year following such termination of employment. These separation payments are in
lieu of any cash severance or termination benefits that may otherwise be payable
to you under any other plans, programs or arrangements of the Company.

"Cause" shall mean (a) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity do to physical or mental illness) for a period of 10 days
following written notice by the Company to you of such failure, (b) your willful
engaging in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise, (c) your conviction of, or
plea of nolo contendere to a crime constituting a felony under the laws of the
United States or any statue thereof or (d) your breach of the Confidentiality,
Noncompetition and Nonsolicitation Agreements.

A "Change in Control" shall mean (a) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to any "person" or "group" (as such terms are defined in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934) other than
Blackstone or its affiliates or (b) any person or group, other than Blackstone
or its affiliates, is or becomes the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 51% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise.

"Good Reason" shall mean (a) any reduction in your base salary or annual bonus
opportunity, (b) a substantial diminution in your position or duties, adverse
change in reporting lines or assignment of duties materially inconsistent with
your position (other than in connection with an increase in responsibility or a
promotion) or (c) a change in the location of the principle offices of the
Company after which the

2


--------------------------------------------------------------------------------


Company requires your relocation out of the Dallas-Forth Worth metropolitan
area; provided that the events described herein shall constitute Good Reason
only if the Company fails to cure such event within 30 days after receipt from
Executive of written notice of the event which constitutes Good Reason.

Confidentiality, Non-compete and Non-solicitation

As a condition of your employment, you will be required to execute agreements
(the "Confidentiality, Noncompetition and Nonsolicitation Agreements") with the
Company regarding protection and non-disclosure of confidential information and
non-competition and non-solicitation. Copies of these agreements will be
provided to you under separate cover.

This offer letter constitutes the full terms and conditions of your employment
with the Company. It supersedes any other oral or written promises that may have
been made to you.

This offer of employment is contingent upon the satisfactory completion of a
pre-employment drug screen. This can be arranged at your earliest convenience.

Curt, we are most enthusiastic about your joining the team. If these provisions
are agreeable to you, please sign the enclosed copy of this letter and return it
to me by fax 972-443-4439 at your earliest convenience.

Sincerely,

/S/ William A. Stiller

William A. Stiller
Vice President, HR & Communications

[spacer.gif] [spacer.gif] Cc:  Dave Weidman
Andreas Pohlmann

Agreed to this 22 day of March, 2005

/S/ Curtis S. Shaw                
Curtis S. Shaw

3


--------------------------------------------------------------------------------
